t c memo united_states tax_court john david zielonka petitioner v commissioner of internal revenue respondent docket no filed date john david zielonka pro_se ladd c brown jr for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined deficiencies in petitioner's federal income taxes for the taxable years and as well as additions to tax and penalties for negligence as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure big_number dollar_figure dollar_figure big_number big_number the issues for decision are whether petitioner is entitled to gambling_losses in the amounts of dollar_figure and dollar_figure for and respectively whether petitioner is liable pursuant to sec_6651 for additions to tax for failure to timely file his income_tax returns for and and whether petitioner is liable pursuant to sec_6662 for accuracy-related_penalties for negligence for and findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in miami beach florida at the time that his petition was filed with the court unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure general background petitioner began gambling in sometime thereafter petitioner developed into a compulsive gambler during and the taxable years in issue petitioner attended the dog and horse racing tracks on a regular and frequent basis during those years petitioner gambled on a full-time basis and was not otherwise gainfully_employed at trial petitioner did not introduce any books_or_records reflecting his gambling winnings and losses petitioner does not remember whether he maintained books_or_records reflecting his gambling winnings and losses for petitioner maintained a gambling log for however such log was not accurate because in petitioner's opinion it was time-consuming to make it precise the income_tax returns on his and federal income returns petitioner identified his occupation as a professional gambler and reported gambling winnings in the amounts of dollar_figure and dollar_figure respectively of the dollar_figure reported as gambling winnings on the return dollar_figure represent winnings for which forms w-2g were issued the remaining dollar_figure represent petitioner's estimate of his winnings for that year although the record is not perfectly clear it would appear that the gambling winnings reported on the return represent only winnings for which forms w-2g were issued on schedule a of his and returns petitioner deducted gambling_losses in the amount of his reported winnings ie dollar_figure and dollar_figure respectively petitioner filed his income_tax returns for and in date the notice_of_deficiency in the notice_of_deficiency respondent determined deficiencies in petitioner's federal income taxes in the amounts of dollar_figure and dollar_figure for and respectively specifically respondent determined that petitioner failed to substantiate his gambling_losses accordingly respondent disallowed the gambling loss deductions claimed by petitioner on schedule a of his and returns in the notice_of_deficiency respondent also determined that for and petitioner was liable for additions to tax under sec_6651 for failure to timely file income_tax returns and accuracy-related_penalties under sec_6662 for negligence wagering losses opinion sec_165 provides for a deduction for losses from gambling transactions to the extent of gains from such transactions sec_165 sec_1_165-10 income_tax regs respondent determined that petitioner failed to substantiate deductions that he claimed for gambling_losses on his and income_tax returns petitioner bears the burden of proving error in respondent's determination rule a 503_us_79 290_us_111 specifically petitioner bears the burden of establishing that he sustained the gambling_losses that he claimed on his and income_tax returns rule a 68_tc_867 the issue is factual and must be decided on the evidence presented 66_tc_538 sec_6001 requires taxpayers to keep books_and_records adequate to substantiate their income and deductions see sec_1_6001-1 income_tax regs if the trial record provides sufficient evidence that a taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may under certain circumstances estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir at trial petitioner admitted that he could not remember whether he maintained contemporaneous_records of his gambling activity for at trial petitioner also admitted that although he maintained records of his gambling activity for such records were inaccurate in any event petitioner did not provide the court with any records or documentation whatsoever regarding his gambling activity for either or the only evidence presented by petitioner to support the deductions for gambling_losses was petitioner's own testimony we recognize that petitioner must have sustained some losses in view of his substantial gambling activity however we are reminded of petitioner's testimony that petitioner estimated a portion of the gambling winnings reported on his return moreover the gambling winnings that were reported on the return appear to represent only those winnings for which forms w- 2g were issued thus we have no assurance that petitioner reported all of his gambling winnings this uncertainty together with the complete absence of any documentation or other credible corroborating evidence concerning petitioner's gambling activity precludes us from estimating petitioner's alleged losses under the rule_of cohan v commissioner supra accordingly we hold that petitioner has failed to carry his burden_of_proof petitioner is therefore not entitled to deduct any gambling_losses for and sec_6651 addition_to_tax the addition_to_tax under sec_6651 is imposed on a taxpayer who fails to file an income_tax return in a timely fashion unless the taxpayer's failure is due to reasonable_cause and not willful neglect petitioner bears the burden of proving that his failure to timely file is due to reasonable_cause and not due to willful neglect rule a 78_tc_154 petitioner's income_tax return for was due on monday date and petitioner's return for was due on date sec_6072 sec_7503 however petitioner's returns for and were filed in date petitioner offered no persuasive evidence indicative of reasonable_cause to file late this court has consistently held that a taxpayer's failure although petitioner reported his gambling_losses on schedule a rather than on schedule c he considered himself to be a professional gambler in contrast respondent considers petitioner to be an amateur gambler however because of our holding that petitioner is not entitled to deduct any gambling_losses for and we need not decide petitioner's status as a professional or amateur gambler see groetzinger v 480_us_23 to file a timely return because the taxpayer thought that no taxes were due does not constitute reasonable_cause within the meaning of sec_6651 see colbert v commissioner tcmemo_1992_30 and cases cited therein accordingly we hold that petitioner is liable for the additions to tax under sec_6651 for and sec_6662 accuracy-related_penalty sec_6662 provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment which is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 petitioner bears the burden of proving that he is not liable for the accuracy-related_penalty rule a indopco inc v commissioner supra welch v helvering supra petitioner did not address the penalty for negligence at trial and therefore failed to carry his burden_of_proof in any event we note that petitioner's failure to maintain accurate and complete records of his gambling activity would suffice to sustain respondent's determination accordingly we hold that petitioner is liable for accuracy-related_penalties for and conclusion to give effect to our disposition of the disputed issues decision will be entered for respondent
